Title: To George Washington from Henry Laurens, 22 January 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 22d Jany 1778.

Since my last of the 19th Inst. ⅌ Messenger Ness—I have received Your Excellency’s several favours of the 12th & 13th.
The former is Committed to the Marine Committee, from whence I understand a Report will be delivered, this day or to morrow.
Monsieur Duplessis who will be the bearer of this & also of two hundred & fifty signed Commissions which he is so good as to take charge of—returns to the Army well Satisfied, having through your Excellency’s representation of his vigilance skill & valour obtained a Brevet to Rank Lieutt Colonel in the Artillery of the Army from the 26th Novemr last—to the Brevet is annexed a testimonial of his singular merit—these, I judge from his own expressions of pleasure, comprehend all the wishes he brought into York Town.
Your Excellency will find inclosed an Act of Congress of the 19th Inst. for regulating the pay & Rations of Officers made prisoners by the Enemy. and another Act of the 20th for exempting the Members of the Board of War who were appointed of a Committee to confer with your Excellency in Camp from attendance of that Duty—& for appointing two more Members of Congress for that purpose. I have the honour to be with the utmost &ca.
